DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/800,627 for a SHOCK ABSORBER OF GIMBAL, GIMBAL ASSEMBLY, AND MOVABLE PHOTOGRAPHING DEVICE, filed on 2/25/2020.  Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the fluid, rotation mechanisms (labeled)  and motor, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greaves et al. (U.S. Pat. 8,714,744).
Regarding claim 1, Greaves teaches a gimbal assembly (Figs. 18A-B) comprising: a gimbal; a connection shaft, one end of the connection shaft being connected to the gimbal; and a shock absorber including: an inner support member; an outer support member sleeved outside the inner support member; and an elastic member, two ends of the elastic member being connected to the outer support member and the inner support member, respectively; wherein: one of the inner support member and the outer support member is configured to be fixed to a movable device; and another one of the inner 

    PNG
    media_image1.png
    863
    521
    media_image1.png
    Greyscale




[AltContent: textbox (gimbal)][AltContent: textbox (end of the connection shaft connected to the gimbal)][AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (outer support member)]
[AltContent: arrow][AltContent: textbox (connection shaft)][AltContent: arrow]
[AltContent: textbox (fixation member)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (another end of the connection shaft)][AltContent: textbox (elastic support member)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: arrow][AltContent: textbox (inner support member)]
[AltContent: textbox (movable device)][AltContent: arrow]

[AltContent: textbox (fixation member)]





Regarding claim 8, Greaves teaches the assembly of claim 1, wherein the shock absorber further
includes fixation members (slots/indents) fixing the elastic member to the inner support member and the outer support member.
Regarding claim 9, Greaves teaches the assembly of claim 1, wherein the outer support member or the inner support member includes a frame structure (502).
Allowable Subject Matter
Claims 2-6 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 8585205, US Pub 2012/0106941.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	August 11, 2021